Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 02/09/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/19/2021 has been entered.
As per instant Amendment, Claims 1, 10 and 19 have been amended; claims 9, 18, 20 and 25-28 have been canceled. No new claims have been added.
Response to Arguments 
The objection to the claim 19 is withdrawn as the claim has been amended.
Applicants’ arguments, see pages 9-10 in Remarks, filed on 01/19/2021, with respect to claims 1-28 are rejected under 35 U.S.C.103 (a) as being unpatentable over Leblang (US 2018/0007060), in view of Kishimoto (US 2015/0356078) and further in view of Oren (US 7,941,605) and combination of other prior arts, have been fully considered and with 
Allowable Subject Matter
Claims 1-8, 10-17, 19 and 21-24 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, 10-17, 19 and 21-24, the closest prior arts, Leblang (US 2018/0007060), in view of Kishimoto (US 2015/0356078), in view of Zhuge (US 7,783,666), in view of Oren (US 7,941,605) and further in view of Naganuma (US 2015/0134717), alone or in combination fails to anticipate or render obvious the claim invention.  
Leblang (prior art of record) discloses identifying a first external service, the first external service providing a first function to a computing resource entity; accessing a first set of resource entity attributes that perform the first function by: registering the first external service to an access mechanism to authorize access to a first set of resource entity attributes; receiving a first entity state query to access a portion of the first set of resource entity attributes and updating the first set of resource entity attributes based on the external service parameters.
Kishimoto (prior art of record) discloses wherein performing a first lookup operation to determine a first access type corresponding to the first set of resource entity 
Zhuge (prior art of record) discloses wherein performing a first lookup operation to determine a first access type corresponding to the first set of resource entity attributes; performing a lookup operation to determine a second access type corresponding to the second set of resource entity attributes.
Oren (prior art of record) discloses methods and apparatus for generating a result based on a lookup result from a lookup operation using an associative memory and processing based on a discriminator portion of a lookup.
Naganuma (prior art) discloses a backup management system, the storage device may further retain for the each cloud service an evaluation parameter in relation to one or more predetermined items and updates the evaluation parameter according to an update instruction from an external device, and the processing device may evaluate, in the evaluation, each of the plurality of the specified computer resources based on a predetermined criteria.
However, none of Leblang, Kishimoto, Zhuge, Oren and Naganuma teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 10 and 19.  For example, none of the cited prior art teaches or suggest the steps of performing a first and second lookup operation and determining first and second access type, wherein the first access type provides access to external service parameters for a corresponding type of computing resource entity; wherein the first access type is different from the second access type, and wherein the second access type provides access to external service parameters, updating resource entity attributes based on external service parameters in response to an entity operation resulting in changes to one or more resource entity attributes, wherein the one or more updated resource entity attributes include a firmware update for a firewall. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-8, 11-17 and 21-24 are directly or indirectly dependent upon claims 1, 10 and 19 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495